Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (8,492,942).
Regarding claim 1, Han shows a motor comprising:
a rotor (40) including a rotating shaft (30); and
a bearing (above 1) component structured to rotatably support;
wherein the bearing component comprises a sliding surface (top)  that the rotor sliding-contacts (through end of 30) from a first side in an axial direction; and
the rotor comprises
a holding member (42) structured to hold the rotating shaft from an outer circumferential side (at 43);
a magnet (48) held by the holding member; and
a metal (50, magnet made iron) component fixed to the rotating shaft (through 42) and held by the holding member (44) so as to protrude to the outer circumferential side from the rotating shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalavsky (2014/0072459) in view of Taruta et al. (7,863,790).
Regarding claim 1, Kalavsky shows a motor comprising:
a rotor (7) including a rotating shaft (10); and
a bearing (8) component structured to rotatably support;
wherein the bearing component comprises a sliding surface (right)  that the rotor sliding-contacts (through 30) from a first side in an axial direction; and
the rotor comprises
a holding member (26) structured to hold the rotating shaft from an outer circumferential side;
a magnet (24) held by the holding member; and
a non-metal (12, ceramic) component fixed to the rotating shaft and held by the holding member (Fig. 2) so as to protrude to the outer circumferential side from the rotating shaft.
Kalavsky does not show the component made of metal.
Taruta et al. shows the metal component (11, 13, 14) for the purpose of increasing strength and life.
	Since Kalavsky and Taruta et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use metal as taught by Taruta et al. for the purpose discussed above.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wellbach et al. (5,019,738)
Regarding claim 2, Han shows all of the limitations of the claimed invention except for wherein the rotating shaft is made of metal.
Wellbach et al. shows wherein the rotating shaft is made of metal (table 1) for the purpose of increasing strength and life.
	Since Han and Wellbach et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kawakami et al. (US 20050012407 A1)
Regarding claim 3, Han shows all of the limitations of the claimed invention except for wherein the rotating shaft comprises an annular groove, and the metal component is a stop ring fixed to the annular groove.
Kawakami et al. shows wherein the rotating shaft comprises an annular groove (39), and the metal component (42) is fixed to the annular groove for the purpose of retaining the magnet in place.
	Since Han and Kawakami et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add groove as taught by Kawakami et al. for the purpose discussed above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Sun et al. (6,849,978).
Regarding claim 7, Han shows a motor comprising:
a rotor (40) including a rotating shaft (30); and
a bearing (above 1) component structured to rotatably support;
wherein the bearing component comprises a sliding surface (top)  that the rotor sliding-contacts (through end of 30) from a first side in an axial direction; and
the rotor comprises
a holding member (42) structured to hold the rotating shaft from an outer circumferential side (at 43);
a magnet (48) held by the holding member; and
a metal (50, magnet made iron) component fixed to the rotating shaft (through 42) and held by the holding member (44) so as to protrude to the outer circumferential side from the rotating shaft.
Han does not show an impeller fixed to the rotating shaft; wherein the bearing component orients the sliding surface toward a side opposite to the impeller.
Sun et al. shows an impeller (43) fixed to the rotating shaft (through 14); wherein the bearing component orients the sliding surface toward a side opposite to the impeller for the purpose of making a pump.
Since Han and Sun et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an impeller as taught by Sun et al. for the purpose discussed above.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wellbach et al. as applied to claim 2 above and further in view of Kawakami et al.
Regarding claim 8, the machine of Han modified by Wellbach et al. includes all of the limitations of the claimed invention except for wherein the rotating shaft comprises an annular groove, and the metal component is a stop ring fixed to the annular groove.

	Since Han, Wellbach et al. and Kawakami et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add groove as taught by Kawakami et al. for the purpose discussed above.
Allowable Subject Matter
Claims 4-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor, wherein the rotor comprises a second metal component held by the holding member, the second metal component comprises a rotor side sliding surface that sliding-contacts the sliding surface, and the metal component contacts the second metal component from a side opposite to the sliding surface in the axial direction as recited in claim 4; wherein the rotor comprises a second metal component held by the holding member, the second metal component comprises a rotor side sliding surface that sliding-contacts the sliding surface, and the metal component contacts the second metal component from a side opposite to the sliding surface in the axial direction as recited in claim 9.  Claims 5, 6 and 10 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/16/2021

/DANG D LE/Primary Examiner, Art Unit 2834